Citation Nr: 1632739	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-49 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disability, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to a compensable rating prior October 17, 2011 for right ear hearing loss.  

4.  Entitlement to a rating in excess of 10 percent prior to January 30, 2016, and excess of 20 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.  The rating decision granted service connection for diabetes mellitus, continued a noncompensable rating for right ear hearing loss, denied service connection for heart and vision disabilities, and continued the denial of left ear hearing loss.  

In a March 2012 rating decision, the RO granted service connection for the Veteran's left ear hearing loss and assigned a 10 percent rating for bilateral hearing loss, effective October 17, 2011.  The Veteran did not file a notice of disagreement with the effective date of service connection.  Therefore, the Veteran's left ear will not be considered in rating the Veteran's disability prior to October 17, 2011.  

In a February 2016 rating decision, the RO assigned a 20 percent rating for the Veteran's bilateral hearing loss, effective January 30, 2016.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was scheduled for a July 2016 Board Central Office hearing.  However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a heart disability and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 17, 2011, the Veteran's hearing loss was manifest by hearing acuity of no worse than Level IV in the right ear and Level I in the non-service connected left ear.  

2.  Prior to January 30, 2016, the Veteran's bilateral hearing loss was manifest by hearing acuity of no worse than Level IV in the right ear and no worse than Level IV in the left ear.  

3.  Since January 2016, the Veteran's bilateral hearing loss has been manifest by hearing acuity of no worse than Level IV in the right ear and no worse than Level V in the left ear; an exceptional hearing pattern was shown in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to October 17, 2011 for bilateral hearing loss in the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent prior to January 30, 2016, and excess of 20 percent thereafter, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In as much as the Veteran is in disagreement with the  rating assigned following the grant of left ear hearing loss, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in June 2007 and September 2008.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in June 2008, November 2011, and January 2016.   The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's hearing loss disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examinations specifically addressed the reported functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of § 3.383 of this section. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2015).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

VA treatment records dated August 2007 to January 2016 shows that the Veteran was issued hearing aids.  

The Veteran was afforded a VA examination in June 2008.  The examiner noted that the Veteran experiences problems in understanding the spoken voice unless he is looking at the speaker.  The Veteran's Maryland CNC Word List speech recognition score was 80 percent in the right ear.  The Veteran's right ear pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
55
90
85
65

Applying the results to Table VI, the findings yield a numeric designation of Level IV in the right ear.  As noted above, the Veteran's left ear was not service-connected during this period, as such a Roman numeral I is used for the left ear.  Entering the resulting bilateral numeric designation of Level IV for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in November 2011.  The examiner noted that the Veteran's disability impacts the Veteran's ordinary conditions of daily life, including the ability to work, in that the Veteran reported he does not hear well.  The Veteran's Maryland CNC Word List speech recognition score was 82 percent in the right ear and 80 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
60
90
90
68 (67.5)
LEFT
10
60
70
75
54 (53.75)

Applying the results to Table VI, the findings yield a numeric designation of Level IV in both the right and left ear.  Entering the resulting bilateral numeric designation of Level IV for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in January 2016.  The examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, to include the ability to work, in that the Veteran reported that he has to wear his hearing aids to feel comfortable hearing people.  The Veteran's Maryland CNC Word List speech recognition score was 76 percent in the right ear and 80 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
85
100
100
81 (81.25)
LEFT
25
70
75
80
63 (62.5)

Applying the results to Table VI, the findings yield a numeric designation of Level V in the right ear and Level IV in the left ear.  Entering the resulting bilateral numeric designation of Level V for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown in the left ear.  Applying the results to Table VIa, the findings yield a numeric designation of Level V in the left ear.  Entering the resulting bilateral numeric designation of Level V for the right ear and Level V for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 20 percent disability rating under Diagnostic Code 6100.  Here, Table VIa yields the highest rating.  

Based on the evidence above, a compensable rating prior October 17, 2011, for the Veteran's right ear hearing loss is not warranted.  Additionally, a rating in excess of 10 percent prior to January 30, 2016, and in excess of 20 percent thereafter is not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of his difficulty with hearing affecting his daily life and employment, and the Veteran's reported inability to hear without his hearing aids.  The Board finds that the Veteran is both competent and credible in his report of his hearing loss symptomatology.  The Board also acknowledges that the Veteran is in receipt of hearing aids.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for ratings higher than those already assigned.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty hearing and the use of hearing aids.  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubt that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Furthermore, there is no objective evidence that the Veteran's bilateral hearing loss has caused frequent hospitalizations or marked interference with employment.  Therefore, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.




ORDER

Entitlement to a compensable rating prior October 17, 2011 for right ear hearing loss is denied.  

Entitlement to a rating in excess of 10 percent prior to January 30, 2016, and excess of 20 percent thereafter for bilateral hearing loss is denied.  


REMAND

The Veteran contends that his heart disability and eye disability are secondary to his service-connected diabetes.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA examination in June 2008.  The examiner diagnosed age-related cataracts in both eyes and noted they were not secondary to diabetes mellitus.  Another examiner diagnosed nonischemic dilated cardiomyopathy with a history of congestive heart failure.  The examiner explained that this was diagnosed per cardiac catheterization in March 1995 and the Veteran's diabetes was diagnosed in December 1999.  The examiner concluded that therefore the Veteran's cardiac condition was not secondary to his diabetes mellitus.  However, the Board finds that both VA examiners failed to adequately address whether the Veteran's disabilities have been aggravated by his service-connected diabetes.  As such, a remand is necessary to address the nature and etiology of the Veteran's disabilities.  




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records dated January 2016 to the present.

3. Then, the RO/AMC should obtain an opinion from an appropriate medical professional to determine the nature and etiology of the Veteran's heart disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not that the Veteran's nonischemic dilated cardiomyopathy with a history of congestive heart failure was caused by his service-connected diabetes mellitus?

The examiner should also determine whether it is at least as likely as not that the Veteran's nonischemic dilated cardiomyopathy with a history of congestive heart failure was aggravated (made chronically worse) by his service-connected diabetes?
In so opining, the examiner should address the lay and medical evidence of record, to include the May 2007 private statement from Dr. M that the Veteran was diagnosed with diabetes in December 1999 and "since then he has been a diabetic and probably years before" and the private treatment records dated October 1992 to May 1993 that show the Veteran's "sugar levels".  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Then, the RO/AMC should obtain an opinion from an appropriate medical professional to determine the nature and etiology of the Veteran's eye disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not that the Veteran's age-related cataracts in both eyes were caused by his service-connected diabetes mellitus?

The examiner should also determine whether it is at least as likely as not that the Veteran's age-related cataracts in both eyes were aggravated (made chronically worse) by his service-connected diabetes?
In so opining, the examiner should address the lay and medical evidence of record, to include the May 2007 private statement from Dr. M that the Veteran was diagnosed with diabetes in December 1999 and "since then he has been a diabetic and probably years before" and the private treatment records dated October 1992 to May 1993 that show the Veteran's "sugar levels".  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.  

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


